DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 5/14/20 and the election filed 7/6/21. 

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/21.

2.	Claims 15-20 are withdrawn.
3.	Claims 9-13 are objected to.
4.	Claims 1-14 are pending.
5.	Claims 1-8 and 14 are rejected.

Allowable Subject Matter
6.	Claim 9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, claims 10-11 depend on claim 9 and therefore are objected to for the same reasons.

Drawings
7.	The drawings filed on 6/4/20 are acceptable.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Regarding claim 3, the phrase "wherein the first module is operable to transmit a message from the remote device one or more connected physical module" renders the claim indefinite because it is unclear what the Applicant is attempting to communicate.  Thus, for examination purposes, the Examiner will interpret the language as noted herein, “wherein the first module is operable to transmit a message from the remote device “or” one or more connected physical module”.  Claim 4 depends on claim 3 and thus rejected for the same reasons.  See MPEP § 2173.05(d).
11.	Claim 6 recites the phrase “the message” in the limitation" the message comprises a configuration field" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes the phrase will be interpreted as “a message”.


Claim Objections
13.	Claim 1 is objected to because of the following informalities:  Claim 1, states, “perform network coordinator functions with an remote device”.  However, it appears as though the “an” should be “a” such that it would read, “perform network coordinator functions with “a” remote device”.  Claims 2-14 are dependent on claim 1 and therefore objected to for the same reasons.  Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al., (Beeson), US Patent No.: 10985943 as applied to claims above, in view of Ryan et al., (Ryan), US Patent. No.: 9674108.

 	As per claim 1, Beeson teaches a system comprising at least two or more connected physical modules, (data steaming and data processing systems) (col. 2, lines 49-52); the system comprising: 
a first physical module connected to a second physical module, (Pods and cards are removable, insertable, replaceable and optionally hot-swappable in the chassis) (wherein pods and cards/other modules (i.e. memory) represent first and second physical modules) (col. 2, lines 56-57; Fig. 1A, 2, 3); wherein the first physical module comprises an edge-router (POD and first region comprises an edge router) (col. 1, lines 39-41Fig. 10) and 
the second physical module physically coupled to the first physical module, (cards, circuits, memory, and/or sand box (which comprises hardware and software components/ module) are coupled to the router) (col. 1, lines 42-44; Fig. 1A, 3) via a removable mechanism, (The platform, which can be a computing device includes one or more swappable pods or cards in one or more chassis, coupled through a module messaging interface network. Each of the one or more swappable (hence, removable mechanism) pods or cards
having one or more hardware modules) (col. 1, lines 26-30; col. 2, lines 55-63), the second physical module in communication with the remote device via the edge-router on the first physical module, (routers and may be connected to a streaming service (remote) via the Internet; The stream live data 214 enters via an interface, e.g., via Ethernet or a pod 104 with a controller 201 that is coupled to a memory (second module) or storage media interface 206, which in turn is coupled to a further module 208 with a hard drive, solid-state drive and/or compute module) (col. 3, lines 63-64; col. 11, lines 47-55; Fig. 10).  
Beeson does not specifically teach perform network coordinator functions with an remote device over communication channel.
However, Ryan teaches perform network coordinator functions with an remote device over communication channel. (private cloud network 805 may include a provider edge router that receives payload data from a customer edge router (e.g., gateway device 840, gateway device 855, etc.), and routes the payload data to public cloud network 815 via link 810) (col. 23, lines 40-45).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beeson, and Ryan in order to utilize program code for continuity which may be improved (e.g., by (Ryan; col. 5, lines 43-50).

 	As per claim 3, the system of claim 1, Beeson teaches wherein the first module is operable to transmit a message from the remote device, or one or more connected physical module, (The first region comprises a hardware-based or firmware-based router with a port enabling communication between the router and the second region, and the second region comprises one or more sandboxes with user-definable electronic circuits) (col. 1, lines 39-44).  

 	As per claim 4, the system of claim 3, Beeson teaches wherein the edge-router communicates with the remote device via a wired connection, (routers and may be connected to a streaming service via the Internet) (col. 3, lines 62-64; col. 16, lines 27-30).  

17.	Claim 2. 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al., (Beeson), US Patent No.: 10985943 as applied to claims above, in view of Ryan et al., (Ryan), US Patent. No.: 9674108 and further in view of Kyllonen, (Kyllonen), US PGPub. No.: 20170366408.

 	As per claim 2, the system of claim 1, 
neither Beeson nor Ryan specifically teaches wherein the edge-router communicates with the remote device via a wireless connection. 
(Communication between edge router nodes 102a-d and the cloud server 106 can be through, but is not limited to, WiFi, Bluetooth) (para. 19).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beeson, Ryan and Kyllonen such that alternate edge routers and edge router nodes with the strongest wireless link can be identified, (Kyllonen; para. 18).

 	As per claim 5, the system of claim 2, Beeson teaches further comprising a third physical module physically coupled to the second physical module, (FPGA/ASIC (3rd module)) (col. 3, lines Fig. 5).  

 	As per claim 6, the system of claim 2, Beeson teaches wherein the message comprises a configuration field, a length field, a payload field and a CRC field, (a chassis ID (identifier) 158, a board ID 160, a module ID 162 (is viewed as configuration field)), (col. 8, lines 50-60; Fig. 6A).  

18.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al., (Beeson), US Patent No.: 10985943 as applied to claims above, in view of Ryan et al., (Ryan), US Patent. No.: 9674108 in view of Kyllonen, (Kyllonen), US PGPub. No.: 20170366408, in view of Maurya et al., (Maurya), US PGPub. No.: 20120063189 and further in view of Behrendt et al., (Behrendt), US PGPub. No.: 20080123584.

As per claim 7, the system of claim 2 comprises a route table, the route table comprising a table length field and a current block field. 
Neither Beeson nor Kyllonen specifically teaches the route table comprising a table length field.
However, Maurya teaches the route table comprising a table length field, (para. 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beeson, Kyllonen and Maurya in order to provide router which has a database, in the form of a routing table containing prefixes of varying length and for each, their corresponding next hop port (NHP), (Maurya; para. 7).
Neither Beeson, Kyllonen nor Maurya specifically teaches a route table comprising a current block field.
However, Behrendt teaches a route table comprising a current block field, (para. 13).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beeson, Kyllonen, Maurya and Behrendt in order to avoid the duplicate transmission of routing data in the at least 3 hop scenario, (Behrendt; para. 130).

 	As per claim 8, the system of claim 7, Beeson teaches wherein the first module transmits the message to the second module, (data flow represents messaging; communicating a data flow in accordance with the implemented data flow processing architecture among one or more hardware modules or one or more software modules in each of the plurality of swappable pods, hardware modules, or cards, including the user-definable hardware modules or user-definable software modules) (col. 1, lines 36-44; col. 14, lines 10-15).  

19.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al., (Beeson), US Patent No.: 10985943 as applied to claims above, in view of Ryan et al., (Ryan), US Patent. No.: 9674108 in view of Kyllonen, (Kyllonen), US PGPub. No.: 20170366408 and further in view of Francisco et al., (Francisco), US PGPub. No.: 20190059041.

 	As per claim 14, the system of claim 5, 
Beeson teaches second (col. 2, lines 56-57; Fig. 1A, 2, 3); and third physical modules, (col. 3, lines Fig. 5).  
Neither Beeson, Ryan nor Kyllonen specifically teaches wherein the second physical module receives a neighbor message from the third physical module upon connection of the third physical module, and wherein the neighbor message identifies the third physical module as connecting to the second physical module.
However, Francisco teaches a physical module receives a neighbor message from the other physical module upon connection of the other physical module, and wherein the neighbor message identifies the a physical module as connecting to the other physical module, (a new node 1 201 is added to the network; upon a newly established connection, the commutative field in a message forwarded to a neighbor node is set to the UID of the node that established the connection) (para. 37; Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Beeson, Ryan, Kyllonen and Francisco such that when the link between node 1 101 and node 2 103 fails, node 2 103 may change its route and use node 4 107 as the next hop instead of node 1. In the meantime, node 2 may update its routing table and advertise a route with an increased cost. Packets may be looped between node 2 103 and node 4 107 until a maximum or threshold number of hop counts is reached, (Francisco; para. 30).

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Chia, US PGPub. No.: 20200107461, Abstract.  See form 892.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        9/8/21